Citation Nr: 0620891	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable (10 percent) evaluation 
for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk




INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2006 the veteran testified at a hearing at the RO held via 
videoconference before the undersigned.  A transcript of the 
veteran's testimony has been included in the claims folder.


FINDING OF FACT

The veteran's tinea pedis does not cover at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected 
or resulted in intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period..


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.20, DC 7806, 7813 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in September 2003, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was informed of 
the evidence that VA had requested.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence needed to substantiate his claim.  The 
August 2003 letter therefore provided notice of the first 
three elements that were discussed above. 

The August 2003 RO letter, however, did not specifically tell 
the veteran to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  He was 
specifically told that it was his "responsibility" to make 
sure that VA received all evidence not in the possession of a 
Federal department or agency.  In other words, the veteran 
was well aware that it was ultimately his duty to give VA any 
evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  VCCA-complying notice was provided prior to the 
initial adjudication of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the noncompensable rating assigned to the veteran's 
tinea pedis was made effective to his date of claim and the 
Board is denying any additional increase, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Treatment records have been obtained from Denver VA Medical 
Center (VAMC).   The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  Indeed, in his September 
2003 claim for benefits, he specifically indicated that all 
his treatment for his tinea pedis (jungle rot) was through 
the Denver VAMC.  He referenced being seen by private 
physician's for his skin rash at his January 2006 personal 
hearing.  However, when asked whether he felt those records 
would be germaine to the issue on appeal, he vaguely answered 
that he had "never thought" about it.  He also made no 
indication that he wanted VA to obtain those records.  The 
veteran was afforded VA examinations in October 2003 for the 
purpose of determining the nature, etiology, and severity of 
his tinea pedis. The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Applicable Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings wich 
is based on the average impairment of earning capacity.  
Separtate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the perspective of the veteran working or seeking work.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Because the veteran has perfected an appeal as the the 
assignment of the intial ratings following the initial awards 
of service connection, the Board is required to evaluate all 
the evidence of record refecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The applicable diagnostic codes are as follows:

7813 Dermatopytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea curis):

Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon predominant disability.

7806 Dermatitis or eczema

60:  More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period

30:  20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs reuired for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period

10:  At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period

0:  Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
theapy required during the past 12-month period

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

VA treatment records from July 2002 through April 2003 
contain complaints by the veteran of itching on his feet.  
The VA examiner reported an area of .5 cm area of scaling on 
the fourth digit of the veteran's left foot and prescribed 
clotrimazole cream and hydrocortisone cream to treat the 
veteran's foot condition.

In an October 2003 VA examination, the veteran stated that 
eight years after service he began to and continues to 
experience "flare-ups of itching only approximately on a 
weekly basis."  The veteran also stated that his condition 
is worse in the winter than in the summer, because it "helps 
to wear open-toed shoes."  The VA examiner noted a "3 mm 
area of mild erythema over the dorsal aspect of the left #4 
MTP joint."

VA treatment records developed between November 2003 and 
March 2005 reveal that the veteran had vesicles with clear 
fluid (lesions) present on his third, fourth and fifth toes 
of the left foot.  The veteran was prescribed clotrimazole, 
foot powder, bacitracin ointment and 0.1% triamcinolone (TAC) 
cream.  The veteran reported a significant improvement with 
the TAC cream.

During a video conference hearing in January 2006 the veteran 
testified that he is "not always on task" at work  because 
of the itching, although there were no lesions present on his 
feet.  He also testified that his condition is worsened when 
his feet sweat.  He further testified that he has not taken 
nor been prescribed any steroids or immunosuppressive drugs 
and that his condition has remained the same since October 
2003.

After careful consideration of the entire record, the Board 
finds that a compensable evaluation for tinea pedis is not 
warranted.  There is no indication in the record that at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected.  Additionally, there is no 
indication of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  The evidence shows that an area approximately 
equal to 3 mm or 5 cm is affected by tinea pedis, an area 
less than 5 percent of the entire body.  Furthermore, the 
veteran stated and medical records confirm that the veteran 
has only topically treated his tinea pedis.  The Board is 
constrained by a mechanical application of the facts in this 
case to the applicable laws and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Therefore, it is found 
that a compensable evaluation is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable (10 percent) evaluation for the service-connected 
tinea pedis.


ORDER

Entitlement to an initial compensable evaluation for tinea 
pedis is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


